Case 2:20-cv-00012-JRG-RSP Document 16 Filed 08/03/20 Page 1 of 6 PageID #: 110




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                           MARSHALL DIVISION



                                                            §
  TRAXXAS, L.P.,                                            §
                                                            §
                    Plaintiff                               §
                                                            §
                                                            § Civil Action No.: 2:20-v-00012 JRG
  vs.                                                       §
                                                            §
  EGRANDBUY, INC.,                                          §
                                                            §
                   Defendant                                §
                                                            §
                                                            §
 -----------------------------------------------------------



      EGRANDBUY’S OPPOSITION TO PLAINTIFF’S MOTION TO TAKE
                           DISCOVERY


                                                   I.

                                         INTRODUCTION

        Plaintiff’s request for jurisdictional discovery at this time puts the cart before the horse.

 Before the Court should entertain hearing such a request, which it should deny anyway, the

 Court must first determine if it there is any basis for the request. Clearly a pro forma granting of

 a request for discovery regardless of whether or not there is personal jurisdiction would be

 unconstitutional. A Texas plaintiff would be able to sue anyone or any company, from

 defendants in Alaska to defendants in Alabama, from New Hampshire to Hawaii on their theory
Case 2:20-cv-00012-JRG-RSP Document 16 Filed 08/03/20 Page 2 of 6 PageID #: 111




 regardless of the circumstances. Here, Defendant eGrandbuy, Inc. (“eGrandbuy”) filed a motion

 to dismiss for lack of jurisdiction and for improper venue. That motion needs to be decided

 first, before the Court entertains a motion for limited jurisdictional discovery.

                                                       II.

        DISCOVERY NEED NOT BE PERMITTED IF IT WOULD BE FUTILE

        Court’s routinely deny jurisdictional discovery when it would be futile. “Discovery on

 matters of personal jurisdiction ... need not be permitted unless the motion to dismiss raises

 issues of fact”. Wyatt v. Kaplan, 686 F.2d 276, 284 (5th Cir. 1982). “When the lack of personal

 jurisdiction is clear, discovery would serve no purpose and should not be permitted.” Id.

        “When the lack of personal jurisdiction is clear, discovery would serve no purpose and

 should not be permitted. See 4 Moore's Federal Practice P 26.69 at 26-504; Note, Discovery of

 Jurisdictional Facts, 59 Va.L.Rev. 533, 546 (1973). Accordingly, this Court affirms denials of

 discovery on questions of personal jurisdiction in cases where the discovery sought “could not

 have added any significant facts”. Washington v. Norton Manufacturing, Inc., 5 Cir. 1979, 588

 F.2d 441, 447, cert. denied, 442 U.S. 942, 99 S.Ct. 2886, 61 L.Ed.2d 313.15 This is such a case.”

 Id

        Likewise, in a more recent case from the 5th circuit, the Court ruled, a plaintiff is not

 entitled to jurisdictional discovery when “the record shows that the requested discovery is not

 likely to produce the facts needed to withstand a Rule 12(b)(1) motion.” Monkton Ins. Services,

 Ltd. v. Ritter (5th Cir. 2014) 768 F3d supra at 434 quoting Freeman v. United States, 556 F.3d

 326, 342 (5th Cir.2009).




                                                   2
Case 2:20-cv-00012-JRG-RSP Document 16 Filed 08/03/20 Page 3 of 6 PageID #: 112




                                              III.
              Any request for jurisdictional discovery should be denied as futile.

        eGrandbuy recognizes that occasionally Courts grant a plaintiff the right to take limited

 jurisdictional discovery. However, in this case permitting such limited discovery would be futile.

 Plaintiff raises trademark claims stemming from actions taken by eGrandbuy in California where

 it maintains its web presence. Given that eGrandbuy has no connections with Texas other than

 that, (i) a person in Texas, as in the rest of the world, can view eGrandbuy’s internet presence and

 (ii) the occasional order shipped into Texas through third party carriers such as the Post Office,

 there is no point in allowing any discovery.

                                                  IV.

          In order to determine whether or not discovery would be futile, the Court should

                                first take up the motion to dismiss.

                In order to give deference to the case law cited above, it only makes sense that the

 Court first review the motion to dismiss for lack of jurisdiction, and only if the Court finds that

 jurisdictional discovery might be relevant to deciding if there is personal jurisdiction, then only

 then should this Court permit limited jurisdictional discovery. To blindly permit jurisdictional

 discovery without considering a pending challenge to personal jurisdiction would be contrary to

 the limited jurisdictional jurisprudence espoused by the US Supreme Court in Bristol-Myers

 Squibb Co. v. Superior Court of California, 137 S.Ct. 1773, 1780-1781 (2017) which is heavily

 referred to in eGrandbuy’s motion to dismiss. Further, although plaintiff points to a favorable

 determination it obtained in Traxxas, L.P. v. Skullduggery, Inc., No. 2:19-cv-213-JRG, Doc. No.

 29 at 3 (E.D. Tex. Dec. 9, 2019), upon a review of that case it appears that all the parties

 overlooked the Bristol-Myers case, and hence should not even be considered here. Mistakenly


                                                   3
Case 2:20-cv-00012-JRG-RSP Document 16 Filed 08/03/20 Page 4 of 6 PageID #: 113




 for Skullduggery, Skullduggery’s counsel did not raise the Bristol-Myers case, nor did Traxxas,

 nor the Court. Yet the effect of the US Supreme Court ruling that a Goliath Drug Company with

 billions of dollars of sales, including in California, could not be hauled into Court in California

 needs to be discussed. Obtaining personal jurisdiction is not as easy as it used to be. As

 discussed in the motion to dismiss for lack of personal jurisdiction, it is not possible for plaintiff

 to show eGrandbuy is subject to personal jurisdiction. It simply is not possible, and the Court

 needs to read eGrandbuy’s motion to dismiss first to see why.


                                                        V.

        No matter what the result of the jurisdictional analysis, it is clear venue is improper

 and hence, for this additional reason discovery should be denied.


        In the Skullduggery case, Skullduggery waived Venue.          Not so with eGrandbuy.

 eGrandbuy filed a motion to dismiss for lack of jurisdiction and for improper venue. The venue

 challenge is perhaps the simplest way for the Court to resolve this procedural dispute. The

 parties agree that eGrandbuy is located in California and that all alleged improper actions and/or

 omissions were made from its office in California. This is a trademark case, and eGrandbuy is

 accused of violating plaintiff’s trademark from eGrandbuy’s website from which it sells products

 nationwide. The only place “a substantial part of the events or omissions giving rise to the

 claim occurred” is the Central District of California.

        Since the fact that the CDCA is the proper venue is obvious, this Court can dismiss this

 case for improper venue without even delving deeply into the personal jurisdiction challenge.




                                                    4
Case 2:20-cv-00012-JRG-RSP Document 16 Filed 08/03/20 Page 5 of 6 PageID #: 114




                                                       VI.

                                               CONCLUSION

        For the foregoing reasons, defendant eGrandbuy respectfully urges this Court to review

 its motion to dismiss for lack of personal jurisdiction and for improper venue prior to deciding

 plaintiff’s motion for discovery. Upon doing so, eGrandbuy is confident the Court will see that

 permitting jurisdictional discovery is futile for two reasons. First given the increased difficulty

 of obtaining personal jurisdiction on out of state defendants based upon the Bristol Myer’s

 Supreme Court case, there is no personal jurisdiction over eGrandbuy, and second, even if there

 was, venue obviously is improper in the Eastern District of Texas. eGrandbuy respectfully

 requests that plaintiff’s motion be denied.




 Dated: August 3, 2020                         /s/Michael Machat
                                               Michael Machat (CA SBN 109475)
                                               Machat & Associates, PC
                                               8730 W. Sunset Blvd., Ste. 250
                                               West Hollywood, CA 90069
                                               Tel: (310) 860-1833
                                               Michael@machatlaw.com
                                               Attorneys for Defendant eGrandbuy, Inc.




                                                   5
Case 2:20-cv-00012-JRG-RSP Document 16 Filed 08/03/20 Page 6 of 6 PageID #: 115




                                 CERTIFICATE OF SERVICE

         I hereby certify that on August 3, 2020, a true and correct copy of the foregoing
 was filed with the Court via CM/ECF, which will send notification of such filing to all
 registered participants.


                                         /s Michael Machat
                                          Michael Machat




                                                  6
